 


110 HRES 141 IH: Congratulating Miss Lauren Nelson for being crowned Miss America and thanking the participants in and supporters of the Miss America Competition for their contributions to young women’s lives and communities.
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 141 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Cole of Oklahoma (for himself, Mr. Boren, Mr. Lucas, Mr. Sullivan, and Ms. Fallin) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Congratulating Miss Lauren Nelson for being crowned Miss America and thanking the participants in and supporters of the Miss America Competition for their contributions to young women’s lives and communities. 
 
 
Whereas Miss Lauren Nelson of Lawton, Oklahoma, was named Miss America on January 29, 2007; 
Whereas Miss Nelson has worked to introduce children to the Internet’s promise while also warning about its perils, specifically online predators; 
Whereas Miss Nelson, a music theater major at the University of Central Oklahoma, sang the song You’ll Be in My Heart for the talent competition, and has performed in musicals ranging from Fiddler on the Roof to Bye, Bye Birdie; 
Whereas Miss Nelson’s love of music has taken her to sing in New York City and Branson, Missouri, and has led her to the All-Region Honor Choir and Oklahoma’s All-State Women’s Chorus; 
Whereas Miss Nelson has been recognized in previous pageants, including Miss Teen Oklahoma and Miss Oklahoma; 
Whereas Miss Nelson has been recognized for her scholarship as well, having been a member of the National Honor Society and a recipient of the Renaissance Academic award; 
Whereas this is the first time since 1960 that a State has won consecutive Miss America titles; and 
Whereas Miss Nelson’s win ties Oklahoma with California and Ohio as the States with the most Miss Americas, with six recipients per State: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Miss Lauren Nelson for being crowned Miss America; 
(2)thanks the participants in and supporters of the Miss America Competition for their contributions to young women’s lives and communities; and 
(3)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to Miss Lauren Nelson and to the Miss America Organization. 
 
